DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al (U.S. Pub. 2020/0307199)
	Regarding claim 1, a liquid discharge head (Figures 1-2) comprising: an element substrate (109) including a plurality of discharge ports (145) configured to discharge liquid in a discharge direction onto a recording medium, and a heating element (22) configured to heat the liquid (Figures 1-3; Paragraphs 0022, 0028, 0048)
	A flow path member including a supply flow path (46) configured to supply the liquid to the element substrate and a collection flow path (47) configured to collect the liquid from the element substrate (Figures 3A; Paragraphs 0022, 0025, 0027)
	Wherein the supply flow path and the collection flow path extending in a longitudinal direction of the flow path member and at least a part of the supply flow path and at least a part of the collection flow path overlap each other when viewed in a direction parallel to the discharge direction from one side to which the discharge ports are opened (Figures 2, 3A)
	Regarding claim 2, wherein a center of gravity of a cross section of the supply flow path and a center of gravity of a cross section of the collection flow path coincide with each other when viewed in the direction parallel to the discharge direction (Figures 2-3)
	Regarding claim 3, wherein the supply flow path and the collection flow path entirely overlap each other when viewed in the direction parallel to the discharge direction (Figures 2-3)
	Regarding claim 4, wherein the element substrate, the supply flow path, and the collection flow path are arranged in this order when viewed in the direction parallel to the discharge direction (Figures 2-3)
	Regarding claim 6, a plurality of individual supply flow paths (141) configured to supply the liquid to the element substrate and a plurality of individual collection flow paths (143) configured to collect the liquid from the element substrate
	Wherein the supply flow path is a common supply flow path connected to the plurality of individual supply flow paths; and wherein the collection flow path is a common collection flow path connected to the plurality of individual collection flow paths (Figure 3a; Paragraphs 0022-0023)
	Regarding claim 7, wherein the individual supply flow paths (141) and the individual collection flow paths (143) are formed in a first flow path member (103, 108)
	Wherein the common supply flow path (46) and the common collection flow path (47) are formed in a second flow path member (104, 106); and wherein the flow path member includes the first flow path member and the second flow path member that are stacked (Figure 3a; Paragraphs 0022-0023)
	Regarding claim 8, wherein the heating element (22) is a pressure generation element configured to generate a pressure for discharging the liquid from the discharge ports by heating the liquid (Figures 1-3; Abstract; Paragraphs 0021, 0023, 0048)
	Regarding claim 9, wherein the heating element is a sub heater that is configured to heat the liquid and is different from a pressure generation element configured to generate a pressure for discharging the liquid from the discharge ports by heating the liquid (Figures 1-3; Abstract; Paragraphs 0021, 0023, 0048)
	Regarding claim 10, wherein the heating element includes a pressure generation element configured to generate a pressure for discharging the liquid from the discharge ports by heating the liquid, and a sub heater that is configured to heat the liquid and is different from the pressure generation element (Figures 1-3; Abstract; Paragraphs 0021, 0023, 0048)
	Regarding claim 11, wherein the liquid discharge head is a page wide type liquid discharge head in which the plurality of discharge ports is arrayed from a portion corresponding to one end of the recording medium to a portion corresponding to the other end of the recording medium in a direction intersecting a conveyance direction of the recording medium (Figure 1)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 14, 2022